In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Nassau County, dated December 15, 1975, which denied the application. Order affirmed, with $50 costs and disbursements. The no-fault arbitration agreement, in contrast to the uninsured motorist arbitration clause, is very broad (Matter of Green Bus Lines v Bailey, 50 AD2d 924, affg 80 Mise 2d 483). Included therein are such threshold issues as the question of involvement in the accident. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.